As filed with the Securities and Exchange Commission on June 8, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UCP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 90-0978085 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 99 Almaden Blvd., Suite 400 San Jose, CA 95113 (408) 207-9499 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Dustin L. Bogue President and Chief Executive Officer UCP, Inc. 99 Almaden Blvd., Suite 400 San Jose, CA 95113 (408) 207-9499 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Copy to: Bartholomew A. Sheehan III Sidley Austin LLP 787 Seventh Avenue New York, New York 10019 (212) 839-5300 Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this registration statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Proposed maximum aggregate offering price(1)(2) Amount of registration fee(3) Class A common stock, par value $0.01 per share Preferred Stock, par value $0.01 per share Warrants Total The registrant is hereby registering an indeterminate number of the securities of each identified class up to a proposed maximum aggregate offering price of $250,000,000, which may be offered from time to time in unspecified numbers at unspecified prices.The registrant has estimated the proposed maximum aggregate offering price solely for the purpose of calculating the registration fee.Securities registered hereunder may be sold separately, together or as units with other securities registered hereunder. Also includes such indeterminate number or amount of shares of Class A common stock and preferred stock as may be issued upon conversion or exchange of securities registered hereby.Separate consideration may or may not be received for the Class A common stock or preferred stock issuable upon conversion of or exchange for preferred stock or upon the exercise of warrants. Calculated pursuant to Rule 457(o) of the rules and regulations of the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion Dated June 8, 2015 PROSPECTUS UCP, Inc. Class A Common Stock Preferred Stock Warrants to Purchase Class A Common Stock or Preferred Stock We may offer, issue and sell from time to time, together or separately, the securities described in this prospectus, at an aggregate initial offering price which will not exceed $250 million.The specific terms of any securities we may offer will be provided in supplements to this prospectus, which may also supplement, update or amend information contained in this prospectus. You should read this prospectus and any applicable prospectus supplement carefully before you invest. This prospectus may not be used to offer and sell any securities unless accompanied by a prospectus supplement describing the amount of and terms of the offering of those securities. These securities may be offered and sold to or through one or more underwriters, dealers or agents, or directly to purchasers on a continuous or delayed basis.We reserve the sole right to accept, and together with any underwriters, dealers and agents, reserve the right to reject, in whole or in part, any proposed purchase of securities.The names of any underwriters, dealers or agents involved in the sale of any securities, the specific manner in which they may be offered and any applicable commissions or discounts will be set forth in the prospectus supplement covering the sales of those securities. Our Class A common stock, par value $0.01 per share (“Class A common stock”) is listed on the New York Stock Exchange (the “NYSE”) under the symbol “UCP.”The last reported sale price of our ClassA common stock on the NYSE on June 8, 2015 was $7.41 per share. Investing in our securities involves risks.You should carefully read and consider the risks described under the section entitled “Risk Factors” included in our most recent Annual Report on Form 10-K and any subsequent Quarterly Reports on Form 10-Q, in prospectus supplements relating to specific offerings of securities and in other information that we file with the Securities and Exchange Commission before making a decision to invest in our securities. See “Risk Factors” beginning on page3 to read about factors you should consider before making a decision to invest in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. Prospectus dated, 2015. TABLE OF CONTENTS About This Prospectus 1 UCP, Inc. 2 Risk Factors 3 Cautionary Note Concerning Forward-Looking Statements 4 Use of Proceeds 5 Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 6 Description of Capital Stock 7 Description of Warrants 12 Plan of Distribution 14 Legal Matters 16 Experts 16 Where You Can Find More Information 16 Documents Incorporated By Reference 16 You should rely only on the information contained in or incorporated by reference into this prospectus, any applicable prospectus supplement or any applicable free writing prospectus.We have not authorized any other person to provide you with different or additional information.If anyone provides you with different or additional information, you should not rely on it.This prospectus and any applicable prospectus supplement do not constitute an offer to sell, or a solicitation of an offer to purchase, any securities in any jurisdiction to or from any person to whom or from whom it is unlawful to make such offer or solicitation in such jurisdiction.You should assume that the information appearing in this prospectus, any applicable prospectus supplement, any applicable free writing prospectus and the documents incorporated by reference herein or therein is accurate only as of their respective dates or on the date or dates which are specified in these documents.Our business, prospects, liquidity, financial condition, and results of operations may have changed since those dates. ABOUT THIS PROSPECTUS This prospectus is part of a “shelf” registration statement that we filed with the Securities and Exchange Commission (the “SEC”). By using a shelf registration statement we may sell, at any time and from time to time, in one or more offerings, any combination of the securities described in this prospectus.The exhibits to our registration statement contain the full text of certain contracts and other important documents that we have summarized in this prospectus or that we may summarize in a prospectus supplement.Because these summaries may not contain all the information that you may find important in deciding whether to purchase the securities we offer, you should review the full text of these documents.The registration statement and the exhibits can be obtained from the SEC as indicated under the sections entitled “Where You Can Find More Information” and “Documents Incorporated By Reference.” This prospectus only provides you with a general description of the securities we may offer, which is not meant to be a complete description of each security.Each time we sell securities, we will provide a prospectus supplement that contains specific information about the terms of those securities.The prospectus supplement may also add, update or change information contained in this prospectus.If there is any inconsistency between the information in this prospectus and any prospectus supplement, you should rely on the information in the prospectus supplement.You should read carefully both this prospectus and any prospectus supplement together with the additional information described under “Documents Incorporated by Reference” and “Where You Can Find More Information.”You should also carefully consider, among other things, the matters discussed in the section entitled “Risk Factors.” In this prospectus and the documents incorporated by reference herein, unless the context otherwise requires or indicates, references to “the Company”, “we”, “our” and “UCP” refer (1) prior to the July 23, 2013 completion of the initial public offering of Class A common stock (the “IPO”) and related transactions, to UCP, LLC and its consolidated subsidiaries and (2) after the completion of the IPO and related transactions, to UCP, Inc. and its consolidated subsidiaries, including UCP, LLC. UCP, Inc. had nominal assets and liabilities, and conducted no material operations prior to the completion of the IPO. Presentation of the historical results of UCP, Inc. alone would not be meaningful and, accordingly, the historical financial information prior to the completion of the IPO represents that of UCP, LLC. 1 UCP, INC. Our Company We are a homebuilder and land developer with land acquisition and entitlement expertise in California, Washington State, North Carolina, South Carolina and Tennessee.Dustin L. Bogue, our President and Chief Executive Officer, founded our company in 2004. In January 2008, we were acquired by PICO Holdings, Inc. (“PICO”), a NASDAQ-listed, diversified holding company, which allowed us to pursue opportunities resulting from the residential real estate downturn.In 2010, we formed Benchmark Communities, LLC (“Benchmark Communities”), our wholly owned homebuilding subsidiary, to design, construct and sell high quality single-family homes. On July 23, 2013, we completed our IPO.Since our acquisition by PICO, through the completion of our IPO, we operated as a wholly owned subsidiary of PICO. Subsequent to our IPO, PICO holds a majority of the voting power of UCP, Inc. and of the economic interests of UCP, LLC, the subsidiary through which we operate our business under the name UCP. As of March 31, 2015, PICO owned 57.2% of the economic interests of UCP, LLC and UCP, Inc. owned 42.8% of the economic interests of UCP, LLC. On April 10, 2014, we completed the acquisition of the assets and liabilities of Citizens Homes, Inc. (“Citizens”) used in the purchase of real estate and the construction and marketing of residential homes in North Carolina, South Carolina and Tennessee, (the "Citizens Acquisition") in order to position us to expand our operations into markets located in North Carolina, South Carolina and Tennessee. The Citizens Acquisition provides increased scale and presence in established markets with immediate revenue opportunities through an established backlog. In California, we primarily operate in the Central Valley area (Fresno and Madera counties), the Monterey Bay area (Monterey County), the South San Francisco Bay area (Santa Clara and San Benito counties) and in Southern California (Los Angeles, Ventura and Kern counties). In Washington State, we operate in the Puget Sound area (King, Snohomish, Thurston and Kitsap counties). In North Carolina, South Carolina and Tennessee, our operations are predominantly in the Raleigh, Charlotte, Myrtle Beach and Nashville markets. We believe that these areas have attractive residential real estate investment characteristics, such as favorable long-term population demographics, a demand for single-family housing that often exceeds available supply, large and growing employment bases, and high home affordability levels. We continue to experience significant homebuilding and land development opportunities in our current markets and are evaluating potential expansion opportunities in other markets that we believe have attractive long-term investment characteristics. We actively source, evaluate and acquire land for residential real estate development and homebuilding. For each of our real estate assets, we periodically analyze ways to maximize value by either (i) building single-family homes and marketing them for sale under our Benchmark Communities brand, or (ii) completing entitlement work and horizontal infrastructure development and selling lots to third-party homebuilders.We perform this analysis using a disciplined analytical process, which we believe is a differentiating component of our business strategy. We build homes through our wholly owned homebuilding subsidiary, Benchmark Communities. Benchmark Communities operates under the principle that “Everything Matters!” This principle underlies all phases of our new home process including planning, construction, sales and customer service. We are diversified by product offering, which we believe reduces our exposure to any particular market or customer segment. Target home buyers vary by project and geographic market, in part dictated by each particular asset, its location, topography and competitive market positioning, and the amenities of the surrounding area and the community in which it is located. We believe our target home buyers look for distinctive new homes; accordingly, we design homes in thoughtful and creative ways to create homes that we expect buyers will find highly desirable. We seek to accomplish this by collecting and analyzing information about our target home buyers and incorporating our analysis into new home designs. We source information about target home buyers from our experience selling new homes and through market research that enables us to identify design preferences that we believe will appeal to our customers. We target diverse buyer segments, including first-time buyers, first-time move-up buyers, second-time move-up buyers and move-down buyers. Most of our communities target multiple buyer segments, enabling us to seek increased sales pace and reduce our dependence on any single buyer segment. 2 We contract with third party architects, engineers and interior designers to assist our experienced internal product development personnel in designing homes that are intended to reflect our target customers’ tastes and preferences. In addition to identifying desirable design and amenities, this process includes a rigorous value engineering strategy that allows us to seek efficiencies in the construction process. Our Structure We are a holding company, and our principal asset is our interest in UCP, LLC.Our amended and restated certificate of incorporation authorizes two classes of common stock: Class A common stock and Class B common stock, par value $0.01 per share (“Class B common stock”). Shares of Class A common stock represent 100% of the economic rights of the holders of all classes of our common stock. Shares of Class B common stock, which are held exclusively by PICO, are not entitled to any dividends paid by us or any distributions upon our liquidation.PICO holds 100 shares of Class B common stock, providing PICO with no economic rights but entitling PICO, without regard to the number of shares of Class B common stock held by PICO, to one vote on matters presented to our stockholders for each share of Class A common stock PICO would be entitled to receive if PICO exchanged all UCP, LLC Series A Units held by PICO. Holders of the Class A common stock and Class B common stock will vote together as a single class on all matters presented to the Company’s stockholders for their vote or approval, except as otherwise required by applicable law. As of March 31, 2015, PICO held 10,593,000 UCP, LLC Series A Units and 100 shares of Class B common stock, which provided PICO with 57.2% of the aggregate voting power of our outstanding Class A common stock and Class B common stock, which equals PICO’s economic interest in the Company.As described in more detail below, each UCP, LLC Series A Unit can be exchanged for one share of Class A common stock. We are the sole managing member of UCP, LLC and as of March 31, 2015, held a 42.8% interest therein through our ownership of 7,925,191 UCP, LLC Series B Units. PICO holds the remaining 57.2% interest in UCP, LLC through its ownership of UCP, LLC Series A Units, which are exchangeable for shares of our Class A common stock on a one-for-one basis, subject to equitable adjustments for stock splits, stock dividends and reclassification.Because PICO holds its economic interest in our business through UCP, LLC, rather than through direct investment in us, it may have conflicting interests with holders of shares of our Class A common stock. As a general matter, PICO’s interests may not be fully aligned with ours and those of our other investors, and given PICO’s control of a majority of the aggregate voting power of our outstanding Class A common stock and Class B common stock, this could lead to actions that are not in our or in our other investors’ best interests. For a discussion of certain possible conflicts of interest between us and PICO, see “Risk Factors— Risks Related to our Controlling Stockholder” in our most recent Annual Report on Form 10-K. The foregoing information about us and our structure is only a general summary and is not intended to be comprehensive.For additional information about us and our structure, you should refer to the information described under “Where You Can Find More Information.” Company Information Our principal executive offices are located at 99 Almaden Boulevard, Suite 400, San Jose, California 95113, and our telephone number is (408) 207-9499.Our website is located at www.unioncommunityllc.com. Our homebuilding subsidiary, Benchmark Communities, also maintains a website at www.benchmarkcommunities.com. The information contained on these websites or that is or becomes accessible through them does not constitute part of this prospectus nor is such information incorporated by reference herein. RISK FACTORS An investment in our securities involves a high degree of risk. You should carefully read and consider the risks described under the section entitled “Risk Factors” in our most recent Annual Report on Form 10-K and any subsequent Quarterly Reports on Form 10-Q, which are incorporated by reference in this prospectus, as well as the other information contained in or incorporated by reference into this prospectus and in any applicable prospectus supplement, before making a decision to invest in our securities. If any of these risks occur, our business, prospects, liquidity, financial condition and results of operations could be materially and adversely affected, and you could lose 3 all or a part of your investment. See “Documents Incorporated by Reference” and “Where You Can Find More Information” in this prospectus. CAUTIONARY NOTE CONCERNING FORWARD-LOOKING STATEMENTS This prospectus and the documents we incorporate herein by reference contain certain forward-looking statements that are subject to risks and uncertainties.Forward-looking statements give our current expectations relating to our financial condition, results of operations, plans, objectives, future performance and business.You can identify forward-looking statements by the fact that they do not relate strictly to current or historical facts.These statements may include words such as “may,” “might,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue,” the negative of these terms and other comparable terminology.These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements involve numerous risks and uncertainties and you should not rely on them as predictions of future events. They give our expectations about the future and are not guarantees.These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance and achievements to materially differ from any future results, performance and achievements expressed or implied by such forward-looking statements.We caution you, therefore, not to rely on these forward-looking statements.Forward-looking statements depend on assumptions, data or methods which may be incorrect or imprecise and we may not be able to realize them. We do not guarantee that any transactions or events described will happen as described (or that they will happen at all). The following factors, among others, could cause actual results and future events to differ materially from those set forth or contemplated in the forward-looking statements: • economic changes either nationally or in the markets in which we operate, including declines in employment, volatility of mortgage interest rates and inflation; • downturns in the homebuilding industry, either nationally or in the markets in which we operate; • continued volatility and uncertainty in the credit markets and broader financial markets; • our future operating results and financial condition; • our business operations; • changes in our business and investment strategy; • availability of land to acquire and our ability to acquire such land on favorable terms or at all; • availability, terms and deployment of capital; • our ability to successfully integrate the Citizens Acquisition; • disruptions in the availability of mortgage financing or increases in the number of foreclosures in our markets; • shortages of or increased prices for labor, land or raw materials used in housing construction; • delays or restrictions in land development or home construction or reduced consumer demand resulting from adverse weather and geological conditions or other events outside our control; • the cost and availability of insurance and surety bonds; • changes in, or the failure or inability to comply with, governmental laws and regulations; • the timing of receipt of regulatory approvals and the opening of communities; • the degree and nature of our competition; 4 • our leverage and debt service obligations; • our future operating expenses which may increase disproportionately to our revenue; • our ability to achieve operational efficiencies with future revenue growth; • our relationship, and actual and potential conflicts of interest, with PICO; • availability of qualified personnel and our ability to retain our key personnel; and • the risk factors described under the caption “Risk Factors” in our most recent Annual Report on Form 10-K and any subsequent Quarterly Reports on Form 10-Q. In light of these risks and uncertainties, there can be no assurances that the results or events referred to in the forward-looking statements contained in this prospectus and the documents we incorporate herein by reference will in fact occur.Forward-looking statements speak only as of the date they were made. Except to the extent required by applicable law or regulation, we undertake no obligation to, and expressly disclaim any obligation to, update or revise any forward-looking statements to reflect changed assumptions, the occurrence of anticipated or unanticipated events, changes to future results over time or otherwise. USE OF PROCEEDS Unless otherwise indicated in a prospectus supplement, we intend to use the net proceeds from the offering of securities pursuant to this prospectus for the acquisition of land, land development, home construction and other related purposes, repayment of indebtedness, capital expenditures, working capital and other general corporate purposes.Further details relating to the use of the net proceeds from the offering of securities pursuant to this prospectus will be set forth in the applicable prospectus supplement. 5 RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS The following table sets forth our ratios of earnings to combined fixed charges and preferred stock dividends for the periods shown: Historical UCP, Inc. UCP, LLC Three Months Ended March 31, 2015(a) Year Ended
